UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6499



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


KLYNE MILTON MCMAHAN, JR., a/k/a Mike McMahon,
a/k/a John Adams, a/k/a J.R.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-96-203, CA-99-1507-2)


Submitted:    October 27, 2003            Decided:     November 21, 2003


Before NIEMEYER, MOTZ and, KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Klyne Milton McMahan, Jr., Appellant Pro Se. Fernando Groene, Kent
Pendleton Porter, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Klyne Milton McMahan, Jr., seeks to appeal the district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.               28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322,              , 123 S. Ct.

1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.    Lee,   252   F.3d   676,   683   (4th    Cir.   2001).    We   have

independently reviewed the record and conclude that McMahan has not

made the requisite showing.        Accordingly, we deny a certificate of

appealability and dismiss the appeal.           Further, we deny McMahan’s

motion for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                      DISMISSED


                                        2